Name: 2011/837/EU: Commission Implementing Decision of 12Ã December 2011 correcting Decision 2010/399/EU excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2011) 9130)
 Type: Decision_IMPL
 Subject Matter: Europe;  economic policy;  EU finance;  agricultural policy
 Date Published: 2011-12-15

 15.12.2011 EN Official Journal of the European Union L 332/11 COMMISSION IMPLEMENTING DECISION of 12 December 2011 correcting Decision 2010/399/EU excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2011) 9130) (only the Slovenian text is authentic) (2011/837/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) By Decision 2010/399/EU (3) the Commission excluded from European Union financing an amount of EUR 2 280 860,00 for Slovenia, concerning rural development measures agri-environment and less-favoured areas, as regards amounts which had not yet been recovered from the beneficiaries as of 23 June 2009. The above figure resulted from data which had been supplied by Slovenia to the Commission. Slovenia was informed that any recoveries of those amounts made after 23 June 2009 shall neither be declared nor reimbursed to the Commission. (2) When submitting the final declaration of expenditure and final payment claim to the European Commission for the closure of the Transitional Rural Development programmes Slovenia incorrectly included amounts recovered and which were subjected to the abovementioned financial correction in their final declarations. On the basis of the amounts supplied by Slovenia, the Commission Decision 2009/984/EU (4) laying down the final balance to be paid or recovered at programme closure in the field of transitional rural development programmes financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) by the Czech Republic, Hungary and Slovenia was adopted. (3) After receipt of the recovery order for the correction from Decision 2010/399/EU Slovenia informed the Commission that part of the correction has been already deducted in Decision 2009/984/EU. After a thorough analysis and confirmation by the Slovenia Paying Agencys Certification Body, an overlap of EUR 2 170 331,88 was confirmed. (4) Therefore Slovenia is liable to the Commission only for the difference between the amount of the original correction of EUR 2 280 860 in Decision 2010/399/EU and the amount of the recoveries declared in Decision 2009/984/EU of EUR 2 170 331,88. This difference equals EUR 110 528,12. The original recovery order will be replaced with a new one with the amount of EUR 110 528,12. (5) Decision 2010/399/EU should therefore be corrected accordingly, HAS ADOPTED THIS DECISION: Article 1 All entries in the Annex to Decision 2010/399/EU concerning Slovenia shall be replaced by those set out in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Slovenia. Done at Brussels, 12 December 2011. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. (3) OJ L 184, 17.7.2010, p. 6. (4) OJ L 338, 19.12.2009, p. 95. ANNEX BUDGET ITEM 6500 MS Measure FY Reason Type Correction % Currency Amount Deductions Financial impact SI Rural Development - Transitional Instrument 2005 late application of the verification and recovery procedures one-off EUR 1 354 253,00 1 263 363,80 90 889,20 SI Rural Development - Transitional Instrument 2006 late application of the verification and recovery procedures one-off EUR  926 607,00  906 968,08 19 638,92 Total SI 2 280 860,00 2 170 331,88  110 528,12